Exhibit 10.2 [form8_k.htm]
 
 
AMENDMENT NO. 1 TO THE
COMMON STOCK PURCHASE AGREEMENT




This AMENDMENT NO. 1 TO THE COMMON STOCK PURCHASE AGREEMENT (the “Amendment”) is
made effective this December 1, 2008, amends that certain Common Stock Purchase
Agreement (the “Purchase Agreement”), dated October 9, 2008, by and among Denly
ACI Partners, Ltd., a Texas limited partnership (“Denly ACI”), and Dennis C. von
Waaden, and Sally A. von Waaden, as Co-Trustees ofThe von Waaden 2004 Revocable
Trust (the “Trustees”), and America West Resources, Inc., a Nevada corporation
(the “Company”).  Denly ACI and the Trustees are hereinafter collectively
referred to as the “Investors”).


WHEREAS, the Company and Investors have agreed to make certain changes to the
Purchase Agreement;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.            Section 3.01 of the Purchase Agreement is hereby amended to
include in the definition of “Loan Agreement” the original Loan Agreement dated
October 9, 2008 together with, and in addition to, any and all amendments or
restatements of the same from time to time entered into by the parties.


2.            Section 7.02(c) of the Purchase Agreement is amended to read in
its entirety as follows:


“(c)        each of the conditions set forth at Section 7.01 above has not been
fully satisfied or waived on or before December 31, 2008.”


3.            Defined terms not defined herein shall have the meaning set forth
in the Loan Agreement.


4.            The Borrower agrees to pay all costs and expenses and reimburse
the Lenders for any and all expenditures related to this Amendment.


5.            The Company acknowledges and confirms that Investors have
performed all of their obligations under the Purchase Agreement and all of the
other Transaction Documents through and as of the execution of this Amendment,
and releases, acquits and discharges Investors of and from any and all claims
and causes of action of every kind and character arising out of or in connection
with any of the Transaction Documents or any of the transactions described in
the same to the extent the same have arisen or accrued prior to the execution of
this Amendment.
 

 
1007289v1

--------------------------------------------------------------------------------


 
6.            Except as amended by this Amendment, the Purchase Agreement
remains in full force and effect in accordance with its terms, and, by executing
this Amendment, Investors will not be deemed to waive or release (or be
obligated to waive or release in the future) any of the rights of Investors
under any of the Transaction Documents.


7.            To facilitate execution, this Amendment may be executed in any
number of counterparts as may be convenient or necessary, and it shall not be
necessary that the signatures of all parties hereto be contained on any one
counterpart hereof. Additionally, the parties hereto hereby agree that, for
purposes of facilitating the execution of this Amendment, (a) the signature
pages taken from separate individually executed counterparts of this Amendment
may be combined to form multiple fully executed counterparts and (b) a facsimile
transmission shall be deemed to be an original signature. All executed
counterparts of this Amendment shall be deemed to be originals, but all such
counterparts taken together or collectively, as the case may be, shall
constitute one and the same agreement.


REMAINDER OF PAGE INTENTIONALLY BLANK
 
 
 
 


1007289v1
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.
 

 
America West Resources, Inc.,
 
a Nevada corporation
             
By:
/s/ DAN R. BAKER
   
Dan R. Baker
   
Chief Executive Officer
             
Denly ACI Partners, Ltd.,
 
a Texas limited partnership
       
By:
/s/ DENNIS C. VON WAADEN
   
Dennis C. von Waaden, Manager
       
By:
/s/ SALLY A. VON WAADEN
   
Sally A. Von Waaden, Manager
                         
Dennis C. von Waaden, Co-Trustee of The von Waaden 2004 Revocable Trust, created
under agreement dated May 13, 2004
                         
Sally A. von Waaden, Co-Trustee of The von Waaden 2004 Revocable Trust, created
under agreement dated May 13, 2004

 
 
 
 
 
1007289v1
3
